


Exhibit 10.31

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is entered into by and between Mark
Flaherty (“Employee”) and Sally Beauty Supply LLC (“Employer”).

 

1.                                      Separation of Employment.  Employee will
separate from employment with Employer on September 30, 2016 (the “Separation
Date”).

 

2.                                      Consideration.  In consideration of the
release of all claims by Employee as provided for in this Agreement, and for the
other agreements by Employee herein, Employer will provide Employee with the
following consideration (the “Release Consideration”):

 

a.              Payment of the gross amount of $642,250.00 (less any
withholdings required by law or deductions authorized by the parties’ previous
agreement or as otherwise agreed to in this Agreement) (the “Severance
Payment”), which amount represents fifteen (15) months of Employee’s base
salary.

 

b.              Payment of the net amount of $37,036.00 (with the gross amount
paid being subject to withholdings required by law or deductions authorized by
the parties’ previous agreement or as otherwise agreed to in this Agreement),
with the after-tax amount representing the cost to Employee for health insurance
continuation under the Consolidated Omnibus Budget Reconciliation Act (COBRA)
(the “COBRA Payment”) for fifteen (15) months.

 

c.               Payment of an amount equal to the annual bonus for fiscal year
2016 that would have been earned by Employee for fiscal year 2016 if he had
remained employed on the normal payment date for such bonus under Employer’s
Management Incentive Plan, based on actual performance under applicable
financial metrics (the “Bonus Payment”).

 

Employee agrees that this Release Consideration is in addition to anything of
value to which Employee already is entitled.  The Severance Payment is payable
in approximately equal installments, consistent with Employer’s normal payroll
practices, over a fifteen (15) month period starting on the first regular
payroll date that occurs after the sixtieth (60th) day following the Separation
Date.  The COBRA Payment is payable in a lump sum on the first regular payroll
date that occurs after the sixtieth (60th) day following the Separation Date. 
The Fiscal Year 2016 Bonus Payment will be paid at the same time that the fiscal
year 2016 annual bonuses are paid under Employer’s Annual Incentive Plan to
active participants.

 

3.                                      Release.  In consideration of the
Release Consideration, Employee hereby fully, finally, and completely releases
Employer and its predecessors, successors, parents, subsidiaries, affiliates,
shareholders, partners, current and former officers, directors, employees,
agents, attorneys and representatives (collectively, the “Released Parties”),
from any and all claims, actions, demands, and/or causes of action, of whatever
kind or character, whether now known or unknown, arising from, relating to, or
in any way connected with, facts or events occurring on or before the date on
which Employee executes this Agreement.  Employee agrees that this Agreement
includes a release of any and all negligence claims, contractual claims,
wrongful discharge claims, and claims of discrimination or retaliation of every
possible kind, including but not limited to, claims on the basis of race, color,
sex, sexual orientation, national origin, religion, disability, age,
whistleblower status under state or federal law, including, but not limited to
the Americans with Disabilities Act, the Age Discrimination in Employment Act
(ADEA), the National Labor Relations Act (NLRA), Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866, claims under Chapters 21 and 451 of
the Texas Labor Code, and other federal, state or local laws relating to
employment or termination of employment,  any personal injury claims, and any
related attorneys’ fees and costs claims, if any, that Employee may have against
Employer or any of the Released Parties.

 

Employee Initial

/s/ MF

 

 

1

--------------------------------------------------------------------------------


 

Employee waives and releases Employer and the Released Parties from any claims
that this Agreement was procured by fraud or signed under duress or coercion so
as to make any of the terms or provisions of this Agreement not binding. 
Employee further releases Employer and the Released Parties from any and all
claims, allegations, assertions or defenses that the restrictions contained
within Section 5 of this Agreement are overly broad, unreasonable,
unenforceable, or supported by insufficient consideration.

 

Employee understands that nothing in this Agreement is intended to interfere
with or deter Employee’s right to challenge the waiver of an ADEA claim or state
law age discrimination claim or the filing of an ADEA charge or ADEA complaint
or state law age discrimination complaint or charge with the Equal Employment
Opportunity Commission or any state discrimination agency or commission or to
participate in any investigation or proceeding conducted by those agencies. 
Further, Employee understands that nothing in this Agreement would require
Employee to tender back the money received under this Agreement if Employee
seeks to challenge the validity of the ADEA or state law age discrimination
waiver, nor does the Employee agree to ratify any ADEA or state law age
discrimination waiver that fails to comply with the Older Workers’ Benefit
Protection Act by retaining the money received under the Agreement.  Further,
nothing in this Agreement is intended to require the payment of damages,
attorneys’ fees or costs to Employer should Employee challenge the waiver of an
ADEA or state law age discrimination claim or file an ADEA or state law age
discrimination suit except as authorized by federal or state law.

 

Notwithstanding the above paragraph, Employee agrees to waive any right to
recover monetary damages in any charge, complaint, or lawsuit against Employer
filed by Employee or by anyone else on Employee’s behalf, with the exception of
complaints or claims made to/with the United States Securities and Exchange
Commission (“SEC”).  Nothing in this Agreement shall prevent Employee from
filing a complaint or claim or communicating in any way with the SEC and
obtaining any and all SEC monetary benefits/award.

 

Employee also acknowledges (i) receipt of all compensation and benefits due
through the date Employee signs this Agreement as a result of services performed
for Employer with the receipt of a final paycheck except as provided in this
Agreement; (ii) Employee has reported to Employer any and all work-related
injuries incurred during employment; and (iii) Employer properly provided any
leave of absence because of Employee’s or a family member’s health condition and
Employee has not been subjected to any improper treatment, conduct or actions
due to a request for or taking such leave.

 

4.                                      Equity Awards.  As of the Separation
Date, Employee holds (A) vested options to purchase 138,001 shares of Employer’s
common stock (the “Vested Options”) and unvested options to purchase 144,054
shares of Employer’s common stock (the “Unvested Options”), and (B) 27,314
restricted shares of Employer’s common stock (the “Restricted Shares”), 3,925 of
which Restricted Shares vested upon the Separation Date and are the property of
Employee.  The parties agree that (i) the Unvested Options lapsed and terminated
immediately as of the Separation Date, and Employee ceased to have any rights
with respect to such terminated Unvested Options as of the Separation Date, and
(ii) other than the 3,925 Restricted Shares that vested upon the Separation
Date, the Restricted Shares were forfeited automatically as of the Separation
Date, and Employee ceased to have any rights with respect to such forfeited
Restricted Shares as of the Separation Date.   The Vested Options are not
forfeited, and other provisions of this Agreement notwithstanding, Employee
retains all rights to exercise said Vested Options pursuant to the terms of the
respective option plans.

 

Employee Initial

/s/ MF

 

 

2

--------------------------------------------------------------------------------


 

5.                                      Agreement Not to Solicit or Hire
Employees.  For a period of 15 months after the Effective Date of this
Agreement, Employee shall not, nor will Employee assist any third party to,
directly or indirectly:  (i) recruit, raid or solicit, any employee of Company
or any person who is a current employee of Employer, for employment purposes;
(ii) intentionally interfere with the performance by any such persons of their
duties for Employer while such employee of Company or any person who is a
current employee of Employer remains in such a capacity ; or (iii) communicate
with any such persons for the purposes described in items (i) and (ii) in this
paragraph.  Provided, however, should any employee of Company or any person who
is a current employee of Employer, unsolicited by Employee, approach Employee
for employment purposes, the provisions of Paragraph 5(i) through (iii) shall
not apply.

 

6.                                      Confidentiality and Non-disparagement. 
Employee agrees to keep the terms and conditions of this Agreement confidential
to the extent allowed by law, except Employee may supply a copy to Employee’s
accountant or other financial advisor solely in connection with preparing
Employee’s income tax return, and Employee may disclose this Agreement to
members of Employee’s immediate family and to Employee’s attorneys on a
confidential basis.  Employee also agrees to keep confidential any and all
discussions, communications and documents relating to the issues and
negotiations that led to this Agreement, Employee further agrees not to talk
about or otherwise communicate to any third parties in a malicious, disparaging,
or defamatory manner regarding Employer or any of the Released Parties. 
Employee also agrees that Employee shall not make or authorize to be made any
written or oral statement that may disparage or damage the reputation of
Employer.

 

Nothing in this section or Agreement is to be construed to preclude Employee, or
any individual from communicating with any government agency, including the
Equal Employment Opportunity Commission, National Labor Relations Board and/or
Securities and Exchange Commission, or otherwise participating in any
investigation or proceeding that may be conducted by any government agencies in
connection with any charge or complaint, whether filed by Employee, on
Employee’s behalf, or by any other individual, or participating in, and
truthfully testifying in, any judicial, administrative or arbitral proceeding
where Employee’s testimony is legally required, and communicating with his
attorneys and third parties in the course of preparation for such testimony

 

7.                                      Confidential Information and Trade
Secrets.  Employee acknowledges Employee’s ongoing legal and fiduciary
obligations to maintain the confidentiality of Employer’s confidential
business-related information and trade secrets, including, but not limited to,
Employer’s strategy, future plans, merchandising, marketing and sales
initiatives, proprietary business methods and processes.

 

8.                                      Tax Indemnification.  Employee
acknowledges and agrees that Employer has not made any representations to
Employee regarding the tax consequences of any amounts received by Employee
pursuant to this Agreement.  The parties further agree that if any local, state
or federal authority determines that the tax treatment for payments made under
this Agreement is improper or impermissible, Employee shall be solely
responsible for payment of all such taxes due, including interest and penalties,
and Employee shall indemnify Employer for all such tax payments, including
interest and penalties.  To the extent Employer is penalized for any failure to
withhold or pay taxes, Employee agrees that Employee will indemnify Employer for
its costs, expenses, fees (including reasonable and necessary attorneys’ fees)
and/or penalties with respect to taxes or the failure to withhold.

 

9.                                      Employee’s Attorneys’ Fees and Costs. 
Employee acknowledges and represents that all claims for attorneys’ fees, costs,
or other recoverable expenses that Employee’s attorneys may hold against
Employer as Employee’s attorneys will be satisfied solely by Employee.

 

Employee Initial

/s/ MF

 

 

3

--------------------------------------------------------------------------------


 

10.                               Employment Reference and Verification. 
Employee agrees that for employment verification or reference purposes, Employee
will only refer prospective employers to the third party service entitled “The
Work Number” 1-800-367-5690 or www.theworknumber.com.  This online employment
verification service can provide confirmation of employment and dates of
employment.  The relevant employer code to use is 11140.  Should this service
change, Employee agrees to use the third party service then used by Employer. 
Employee agrees not to contact, or direct others to contact, any active employee
or representative of Employer for a reference or information relating to
Employee’s employment with Employer.

 

Employer agrees to keep confidential any and all discussions, communications and
documents relating to the issues and negotiations that led to this Agreement. 
Employer, on behalf of itself, its parent and subsidiaries and affiliated
companies further agree that its Named Executive Officers and the Directors
serving on the Board of Sally Beauty Holdings, Inc. shall not to talk about or
otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding Employee.  Employer also agrees that its Named
Executive Officers and the Directors serving on the Board of Sally Beauty
Holdings, Inc. shall not make or authorize to be made any written or oral
statement that may disparage or damage the reputation of Employee, and if any of
its officers or directors, or if the officers or directors of any parent or
subsidiary are queried, shall state only that Employee has resigned to pursue
other interests, and may include the statement that Employee’s departure was not
the result of any improper dealings or activities on Employee’s part.  “Named
Executive Officers and the Directors serving on the Board of Sally Beauty
Holdings, Inc.” for purposes of this Agreement shall mean:  Christian Brickman,
Matthew Haltom, Sharon Leite, Mark Spinks, Janna Minton, Robert McMaster,
Katherine Button Bell, Marshall Eisenberg, John Miller, Edward Rabin, Susan
Mulder, David Gibbs, and Erin Nealy Cox.

 

11.                               Advice of Counsel, Consideration and
Revocation Periods, Other Information.  Employer advises Employee to consult
with an attorney prior to signing this Agreement.  Employee has 21 days to
consider whether to sign this Agreement from the date Employee receives this
Agreement (Consideration Period).  Employee must return this signed Agreement to
Employer’s representative set forth below within the Consideration Period.  If
Employee signs and returns this Agreement before the end of the Consideration
Period, it is because Employee freely chose to do so after carefully considering
its terms.  Additionally, Employee shall have seven days from the date of the
Employee signs this Agreement to revoke this Agreement by delivering a written
notice of revocation within the seven-day revocation period to the same person
as Employee returned this Agreement.  If the revocation period expires on a
weekend or holiday, Employee will have until the end of the next business day to
revoke. Employee agrees with Employer that changes, whether material or
immaterial, do not restart the running of the Consideration Period.

 

12.                               Exceptions.  Nothing in this Agreement is
intended to waive claims (i) for unemployment or workers’ compensation benefits,
or rights for continued medical coverage under COBRA or any successor medical
plan continuation law, (ii) for rights under ERISA-covered employee benefit
plans as applicable on the date Employee signs this Agreement, (iii) that may
arise after Employee signs this Agreement, or (iv) which cannot be released by
private agreement.  In addition, nothing in this Agreement including but not
limited to the acknowledgements, release, confidentiality, non-disparagement,
tax indemnification, employee’s attorneys’ fees and costs, eligibility for
re-employment, and employment verification provisions, prevent Employee from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by the EEOC, NLRB, SEC or any other any federal, state or
local agency charged with the enforcement of any laws, or from exercising rights
under Section 7 of the NLRA to engage in joint activity with other employees,
although by signing this release Employee is waiving rights to individual relief
based on claims asserted in such a charge or complaint, or asserted by any
third-party on Employee’s behalf, except where such a waiver of individual
relief is prohibited.

 

Employee Initial

/s/ MF

 

 

4

--------------------------------------------------------------------------------


 

In addition, nothing in the Agreement is intended to affect or diminish any
rights Employee may have for indemnification or other protections under any
insurance policy issued and which may cover Employer, its parents or
subsidiaries (including but not limited to rights under Directors and Officers
liability insurance policies and commercial general liability policies), to the
same extent as if this Agreement did not exist and he remained an employee. 
Further, Employee shall continue to retain his rights to indemnification and
other protections under any corporate by-laws or other corporate documents or
applicable individual contracts, to the same extent as if this Agreement did not
exist and he remained an employee.

 

13.                               Miscellaneous.

 

a.                                      The “Effective Date” of this Agreement
is the eighth (8th) day after Employee signs this Agreement, provided Employee
does not revoke the Agreement.

 

b.                                      Entire Agreement/No Assignment.  This
instrument sets forth the entire agreement between the parties and no
representation, promise, or condition not contained herein will modify these
terms except any prior agreements related to inventions, business ideas,
confidentiality of corporate information, and non-competition remain intact. 
The rights under this Agreement may not be assigned by Employee, unless Employer
consents in writing to said assignment.  Employee represents that Employee has
not assigned any of the claims related to the matters set forth herein.

 

c.                                       No Admission of Liability. Nothing in
this Agreement constitutes the admission of any liability by Employer, the
Released Parties or Employee.

 

d.                                      Read Agreement/Advice of Attorney. 
Employee acknowledges that Employee has read and understood this Agreement, has
been advised to and has had the opportunity to discuss it with an attorney of
Employee’s own choice, agrees to its terms, acknowledges receipt of a copy of
same and the sufficiency of the payment recited herein, and signs this Agreement
voluntarily.

 

e.                                       Applicable Law and Severability.  The
parties agree that the terms of this Agreement are contractual in nature and not
merely recitals and will be governed and construed in accordance with the laws
of the State of Texas.  The parties further agree that should any part of this
Agreement be declared or determined by a court of competent jurisdiction to be
illegal, invalid, or unenforceable, the parties intend the legality, validity
and enforceability of the remaining parts will not be affected thereby, and said
illegal, invalid, or unenforceable part will be deemed not to be a part of the
Agreement.

 

f.                                        Notice.  Any notice to be given to
Employer hereunder will be deemed sufficient if addressed to Employer in writing
and hand-delivered or mailed by certified mail to General Counsel, Sally Beauty
Holdings, Inc., 3001 Colorado Boulevard, Denton, Texas 76210.  Any notice to be
given to Employee hereunder will be deemed sufficient when received by
Employee.  Either party may designate a different address or addresses by giving
notice according to this Section.

 

14.                               Code Section 409A.  This Agreement shall be
interpreted and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from or
compliant with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and applicable Internal Revenue Service guidance
and Treasury Regulations issued thereunder.  Nevertheless, the tax treatment of
the benefits provided under the Agreement is not warranted or guaranteed to
Employee, who is responsible for all taxes assessed on any payments made
pursuant to this Agreement, whether under Section 409A of the Code or
otherwise.  Neither Employer nor its directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by Employee as a result of the application of Section 409A of the
Code.  Each installment payment under Section 2 of this Agreement shall be
deemed to be a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

Employee Initial

/s/ MF

 

 

5

--------------------------------------------------------------------------------


 

The parties have signed this Agreement on the dates written by the signatures
below.  Notwithstanding any other provision in this Agreement, if Employee does
not sign and deliver this Agreement to Employer at the address shown in the
subsection under “Miscellaneous” entitled “Notice” prior to the end of the
Consideration Period or if Employee revokes this Agreement, then this Agreement
will be null and void and Employee will not be entitled to the Consideration
described above.

 

 

EMPLOYEE:

 

EMPLOYER:

 

 

 

 

 

 

/s/ Mark Flaherty

 

/s/ Christian Brickman

MARK FLAHERTY

 

 

 

 

TITLE:

Chief Executive Officer

 

 

 

 

 

 

SALLY BEAUTY SUPPLY LLC

 

 

 

 

 

 

Date:  September 28, 2016

 

Date:  September 28, 2016

 

Employee Initial

/s/ MF

 

 

6

--------------------------------------------------------------------------------
